UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DUNTRELL CALDERON,

                                Plaintiff,

                       -against-                                    19-CV-9977 (CM)

DEPARTMENT OF CORR. SERV. AND COMM.                             ORDER OF DISMISSAL
SUPER. (DOCCS); ESU; CITY OF NEW YORK;
DEPARTMENT OF CORRECTIONS,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated October 30, 2019, the Court directed Plaintiff, within thirty days, to submit a

completed and signed prisoner authorization or pay the $400.00 in fees required to file a civil action. 1

That order specified that failure to comply would result in dismissal of the complaint. Plaintiff has

not complied with the Court’s October 30, 2019 order. Accordingly, the complaint is dismissed

without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 15, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


        After a search of the New York City Department of Correction records revealed that Plaintiff
         1

was detained in a different facility, on December 10, 2019, the Clerk of Court remailed the October
30, 2019 order to Plaintiff.
